IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-30702
                        Conference Calendar



ANNIE L. THOMPSON,

                                         Plaintiff-Appellant,

versus

KEVIN DUPUIS, Deputy, both individually
and in his official capacity, BARTON
PROTECTIVE SERVICES, INC.; UNIDENTIFIED
PARTIES; ROYAL INSURANCE COMPANY OF AMERICA,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 97-CV-602-B
                       --------------------
                         February 13, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Annie L. Thompson has failed to comply with this court’s

September 5, 2000, order requiring her to submit within 30 days a

computer disk containing a copy of her appellate and reply briefs

for the purpose of confirming her certification that the briefs

comply with the page/word limitations under Fed. R. App. P. 32

and warning her that failure to comply would result in the

imposition of sanctions, including the possibility that her


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-30702
                                 -2-

briefs would be stricken.   Accordingly, her briefs are STRICKEN.

See Fed. R. App. P. 32(a) and 5TH CIR. R. 32.3.   Her appeal is

DISMISSED.   See Fed. R. App. P. 42 and 5TH CIR. R. 42.3.3.

     BRIEFS STRICKEN; APPEAL DISMISSED.